[Cite as State v. Moncrief, 2022-Ohio-1261.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                       :
                                                     :
         Plaintiff-Appellee                          :   Appellate Case No. 29221
                                                     :
 v.                                                  :   Trial Court Case No. TRD2102557
                                                     :
 MARY MONCRIEF                                       :   (Criminal Appeal from Municipal Court)
                                                     :
         Defendant-Appellant                         :
                                                     :

                                                ...........

                                                OPINION

                               Rendered on the 15th day of April, 2022.

                                                ...........

ERIK R. BLAINE, Atty. Reg. No. 0080726, Assistant City of Vandalia Prosecuting
Attorney, 245 James E. Bohanan Memorial Drive, Vandalia, Ohio 45377
       Attorney for Plaintiff-Appellee

WILLIAM O. CASS, JR. Atty. Reg. No. 0034517, 1250 West Dorothy Lane, Suite 203,
Kettering, Ohio 45409
       Attorney for Defendant-Appellant

                                               .............



TUCKER, P.J.
                                                                                         -2-


       {¶ 1} Mary Moncrief appeals from her conviction following a bench trial on one

count of leaving the scene of an accident in violation of Vandalia Ordinance No. 436.12,

a first-degree misdemeanor.

       {¶ 2} Moncrief challenges the legal sufficiency and manifest weight of the evidence

to sustain her conviction. She contends the evidence did not support a finding that she

backed her mini-van into another vehicle in a parking lot and drove away without informing

anyone.

       {¶ 3} We conclude that Moncrief’s conviction was supported by legally sufficient

evidence and was not against the weight of the evidence. Accordingly, the trial court’s

judgment will be affirmed.

                                     I. Factual Background

       {¶ 4} The State’s primary witness at trial was Cerah Dugan. On the morning of

April 30, 2021, Dugan was sitting in the parking lot of a Vandalia doctor’s office with her

mother-in-law. They had arrived early for a doctor’s appointment. While waiting in their

vehicle, Dugan saw a silver Chevy mini-van pull into the lot and park. After a few minutes,

the mini-van started backing up. Dugan heard a “crunch noise” and determined that the

mini-van had hit a parked black car. She described the driver of the mini-van as a female

with shoulder-length hair. At trial, Dugan identified Moncrief as the driver of the mini-van

with 100 percent certainty. She testified that the mini-van had pulled away and left the

parking lot after hitting the black car. Dugan was able to take a picture of the rear of the

mini-van, including its license plate, before it exited the parking lot. Dugan also

photographed the car that had been hit.
                                                                                         -3-


       {¶ 5} The State’s next witness was Wendy Wilson. She testified that she had

driven her black Chevy Impala to the same doctor’s office on the morning in question.

When she parked her car and entered the doctor’s office, her bumper was not scratched

or dented. When she finished her appointment and returned to the parking lot, she saw

scratches and dents on her car’s bumper. They appeared to her to be gray or white, or

“just a lighter color than [her] black bumper.”

       {¶ 6} Police officer David Craine also testified for the prosecution. He was called

to the scene after the incident and spoke with Dugan and Wilson. Craine observed the

damage to Wilson’s bumper and viewed Dugan’s photograph showing the license plate

of the suspect mini-van. Craine tracked the plate number and discovered that the mini-

van was registered to Moncrief. Following Craine’s testimony, the State rested.

       {¶ 7} Moncrief then testified in her own defense. She denied being in the parking

lot where the incident occurred. At the time of the accident, she claimed to have driven to

her own medical appointment at a nearby location in Vandalia. Moncrief also denied

hitting another vehicle, testifying that she would have known and would have stopped if

a collision had occurred. On cross-examination, however, she acknowledged that the

mini-van shown in the picture taken by Dugan appeared to be her mini-van.

       {¶ 8} Based on the evidence presented, the trial court found Moncrief guilty. It

credited the testimony of eyewitness Dugan while discounting Moncrief’s testimony as

self-serving. This appeal followed.

                                            II. Analysis

       {¶ 9} In her sole assignment of error, Moncrief challenges the legal sufficiency and
                                                                                          -4-


manifest weight of the evidence to sustain her conviction. She reasons that conflicts

between her testimony and Dugan’s testimony “created at least reasonable doubt.” She

questions the accuracy of Dugan’s eyewitness identification and whether an accident

actually occurred. In addition, Moncrief stresses her testimony that her medical

appointment that morning was at a different location in Vandalia and that she did not hit

another car.

       {¶ 10} “An appellate court’s function when reviewing the sufficiency of the

evidence to support a criminal conviction is to examine the evidence admitted at trial to

determine whether such evidence, if believed, would convince the average mind of the

defendant’s guilt beyond a reasonable doubt. The relevant inquiry is whether, after

viewing the evidence in a light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime proven beyond a reasonable doubt.”

State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph two of the syllabus.

       {¶ 11} Our analysis is different when reviewing a manifest-weight argument. When

a conviction is challenged on appeal as being against the weight of the evidence, an

appellate court must review the entire record, weigh the evidence and all reasonable

inferences, consider witness credibility, and determine whether, in resolving conflicts in

the evidence, the trier of fact “clearly lost its way and created such a manifest miscarriage

of justice that the conviction must be reversed and a new trial ordered.” State v.

Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541 (1997). A judgment should be

reversed as being against the manifest weight of the evidence “only in the exceptional

case in which the evidence weighs heavily against the conviction.” State v. Martin, 20
                                                                                        -5-


Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

      {¶ 12} With the foregoing standards in mind, we conclude that Moncrief’s

conviction was based on legally sufficient evidence and was not against the weight of the

evidence. She was convicted of violating Vandalia Ordinance 436.12, which addresses

stopping after an accident on other than public roads. It provides:

      (a)(1) In the case of a motor vehicle accident or collision resulting in injury

      or damage to persons or property on any public or private property other

      than a public road or highway, the operator of the motor vehicle, having

      knowledge of the accident or collision, shall stop at the scene of the accident

      or collision. Upon request of any person who is injured or damaged, or any

      other person, the operator shall give that person the operator’s name and

      address, and, if the operator is not the owner, the name and address of the

      owner of that motor vehicle, together with the registered number of that

      motor vehicle, and, if available, exhibit the operator’s driver’s or commercial

      driver’s license.

      ***

      (3) If the accident or collision is with an unoccupied or unattended motor

      vehicle, the operator who collides with the motor vehicle shall securely

      attach the information required under division (a)(1) of this section, in

      writing, to a conspicuous place in or on the unoccupied or unattended motor

      vehicle.

(Emphasis added.)
                                                                                        -6-


      {¶ 13} Here the prosecution’s evidence, if believed, was legally sufficient to

support a finding that Moncrief violated Ordinance 436.12 by backing into Wilson’s car in

the parking lot and immediately leaving the scene without providing the required

information. Eyewitness Dugan testified that she heard a “crunch noise” as Moncrief’s

mini-van struck Wilson’s car. Dugan observed damage to Wilson’s bumper and positively

identified Moncrief as the driver of the mini-van. She also photographed Moncrief’s

license plate and watched as Moncrief drove away without providing any information.

Dugan’s testimony alone was legally sufficient to support Moncrief’s conviction.

      {¶ 14} The conviction also was not against the manifest weight of the evidence. In

addition to Dugan’s testimony, officer Craine confirmed that the mini-van was registered

to Moncrief. Wilson testified that her vehicle’s bumper was not scratched and dented

when she parked and that the bumper was scratched and dented when she returned to

the parking lot after her appointment. Although Moncrief denied being in the parking lot

where the incident occurred, we find it notable that she admitted driving to a medical

appointment at a nearby location around the time in question. Moreover, Dugan’s

photograph established that Moncrief’s vehicle in fact was in the parking lot where the

accident occurred.

      {¶ 15} In light of the evidence presented, it appears that Moncrief arrived early for

her own doctor’s appointment at the wrong location. After realizing her mistake, she

backed out of her parking space, struck Wilson’s car, and proceeded to the correct

location without stopping to provide the information required by the ordinance. But

regardless of where Moncrief was headed when she left, the manifest weight of the
                                                                                   -7-


evidence strongly supported a finding that she hit Wilson’s car and left the scene in

violation of Vandalia Ordinance 436.12. This is not an exceptional case in which the

evidence weighed heavily against the conviction.

                                        III. Conclusion

      {¶ 16} Moncrief’s assignment of error is overruled, and the judgment of the

Vandalia Municipal Court is affirmed.

                                    .............



WELBAUM, J. and LEWIS, J., concur.



Copies sent to:

Erik R. Blaine
William O. Cass, Jr.
Hon. Cynthia M. Heck